EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation in this Registration Statement on Form S-11 of our report dated May 6, 2014 with respect to the audited financial statements of IBV, Inc. as of September 30, 2013 and March 31, 2014, 2014, and the related statement of expenses, changes in stockholders' equity, and cash flows for the six months ended March 31, 2014 and the period from inception, April 5, 2013, through September 30, 2013 and March 31, 2014. We also consent to the references to us under the heading “Experts” in such Registration Statement. /s/ MaloneBailey, LLP MaloneBailey, LLP www.malone−bailey.com Houston, Texas July 1, 2014
